Title: From Thomas Jefferson to Ellen Wayles Randolph Coolidge, 24 June 1806
From: Jefferson, Thomas
To: Coolidge, Ellen Wayles Randolph


                        
                            Washington June 24. 06.
                        
                        I learn with deep concern, my dearest Ellen, that the family has been unwell generally, that you have been
                            ill, and your Mama indisposed. Anne informs me you are getting better but does not say whether your Mama is so also. yet,
                            in the absence of your Papa, her health is doubly important because her care is necessary for you all. I hope this will
                            find you all recovered.   your friends here are generally well. mrs S. H. Smith remains constantly in the country; and this
                            place is duller than I ever saw it. I certainly have never been so tired of it; yet I do not at present expect to leave it
                            till the 21st. of July, and on the 24th. shall expect to catch you in bed, and to be happy in the midst of you. in the
                            mean time God bless you all, and have you and your precious Mama in his holy keeping. give her my tenderest kisses, & to
                            all the little ones; to your Papa, if returned my sincere affections
                        
                            Th: Jefferson
                            
                        
                    